LOWELL, District Judge.
The circumstances make out a strong case of concealment and underhand dealing, on the part of the master, and show that he never did make any bargain to fill a vacancy as the libellant expected and authorized him to do; and neither the articles themselves nor the oral evidence, show any such contract as is set up in the libel. The only doubt is concerning the-extent of the libellant’s knowledge of the facts; but whatever that may have been, his conduct shows that he either had not made such a contract, or that it was abandoned, for he did not do ship’s duty on the outward voyage. There is some evidence that if the voyage had proved successful, instead of the disastrous failure which it was, the master and several of the men, with the second mate, would have stayed at the island, while the vessel made another trip. In this event, the master says he should have sent home the schooner in charge of the libellant, who is a good navigator. This statement, with . the other circumstances, inclines me to believe that the libellant went out partly for the pleasure of the voyage, and partly with the hope of remunerative employment after the arrival of the vessel at the island. He has not proved the contract, and must recover, if at all, upon a quantum meruit. He certainly did full duty for about three months, with the master’s consent, and this would, in most cases, be enough to make out his right to wages. But this case is by no means the usual one of the shipment of a seaman. The libellant knew the character of the adventure, and the general nature, at least, of the contract between his father and Mr. Nash; he knew that the vessel was fully manned without him, and that his employment, at wages, after the project was found to be a failure, would work a fraud either on the owners or *878charterer, No doubt the master has. full power to bind the ship to all such mariners as he may choose to employ, but no case has decided that such an engagement would hold good where the seaman, a man of intelligence and education, was fully informed that the master would be guilty of a breach of duty in employing him. In this state of facts, I cannot hold that the ship is bound to pay for more than the actual benefit received; nor that the benefit exceeded the cost of the libel-lant’s maintenance. If the libellant did any work on shore, he must look to Mr. Nash, personally, for payment. Libel dismissed.